The Needham Funds, Inc. 10f-3 Transactions Shares Purchased Company Ticker Trade Date Executing Broker Needham Manager or Co-Manager? IPO or Secondary Total Offering Offering Price / Fund Price Paid Needham Growth Fund Needham Aggressive Growth Fund Needham Small Cap Growth Fund Managers Guidewire Software GWRE 1/25/12 JP Morgan no IPO J.P. Morgan Securities LLC, Deutsche Bank Securities Inc., Citigroup Global Markets Inc., Stifel Nicolaus & Company Inc., Pacific Crest Securities, LLC US Silica Holdings SLCA 1/31/12 Morgan Stanley no IPO Morgan Stanley & Co. LLC, Merrill Lynch, Jefferies & Company Inc., Simmons & Company International, Dahlman Rose & Company LLC, BB&T Capital Markets LLC, BNP Paribas Securities Corp, Lazard Capital Markets, Moelis & Company LLC Greenway Medical Technologies GWAY 2/2/12 JP Morgan no IPO J.P. Morgan Securities, Morgan Stanley & Co. LLC, William Blair & Company LLC, Piper Jaffray & Co, Raymond James & Associates Inc. AVG Technologies AVG 2/2/12 Morgan Stanley no IPO Morgan Stanley , J.P. Morgan, Goldman Sachs & Co., Allen & Company LLC, Cowen and Company LLC, JMP Securities LLC Brightcove BCOV 2/16/12 Morgan Stanley no IPO Morgan Stanley, Stifel Nicolaus & Company, RBC Capital Markets, Pacific Crest, Raymond James & Associates Bazaarvoice BV 2/23/12 Morgan Stanley no IPO Morgan Stanley, Deutsche Bank, Credit Suisse, Piper Jaffray, Pacific Crest, BMO Capital Markets Proto Labs PRLB 2/24/12 Jefferies no IPO Jefferies & Company, Piper Jaffray, William Blair & Company, Craig-Hallum Capital Group LLC Yelp YELP 3/2/12 Goldman Sachs no IPO Goldman Sachs, Citigroup, Jefferies & Company, Allen & Company, Oppenheimer & Co. Inc. Demandware DWRE 3/15/12 Goldman Sachs no IPO Goldman Sachs, Deutsche Bank, William Blair & Company, Canaccord Genuity Inc., Oppenheimer, First Analysis Securities Corporation Vantiv VNTV 3/22/12 JP Morgan no IPO J.P. Morgan, Morgan Stanley, Credit Suisse, Goldman Sachs, Deutsche Bank, Citigroup, UBS Securities LLC, Jefferies & Company, Raymond James & Associates, William Blair & Company, Wells Fargo Securities LLC Exacttarget ET 3/22/12 Deutsche Bank no IPO J.P. Morgan, Deutsche Bank, Stifel Nicolaus & Company, RBC Capital Markets, Pacific Crest, Canaccord Genuity, Raymond James Vocera Communications VCRA 3/28/12 JP Morgan no IPO J.P. Morgan, Piper Jaffray, Robert W. Baird & Co. Inc., William Blair & Company, Wells Fargo, Leerink Swann LLC Millennial Media MM 3/28/12 Morgan Stanley no IPO Morgan Stanley, Goldman Sachs, Barclays Capital Inc., Allen & Company, Stifel Nicolaus CafePress PRSS 3/29/12 JP Morgan no IPO 37 27 25 J.P. Morgan, Jefferies & Company, Cowen and Company, Janney Montgomery Scott LLC, Raymond James Oaktree Capital Group OAK 4/11/12 Goldman Sachs no IPO - Goldman Sachs, Morgan Stanley, Merrill Lynch, Credit Suisse, Deutsche Bank, J.P. Morgan, BNY Mellon Capital Markets LLC, Keefe Bruyette & Woods Inc., Sandler O'Neil & Partners L.P., SunTrust Robinson Humphrey, Inc., Wells Fargo, Sanford C Bernstein & Co., Splunk Inc SPLK 4/18/12 Morgan Stanley no IPO Morgan Stanley, Credit Suisse, J.P. Morgan, Merrill Lynch, UBS, Pacific Crest, Cowen and Company Tumi Holdings Inc TUMI 4/19/12 Goldman Sachs no IPO Goldman Sachs, Credit Suisse, J.P. Morgan, William Blair, Jefferies Infoblox Inc BLOX 4/19/12 Morgan Stanley no IPO Morgan Stanley, Goldman Sachs, UBS, Pacific Crest, JMP, Stephens Inc. Proofpoint Inc PFPT 4/20/12 Credit Suisse no IPO Credit Suisse, Deutsche Bank. RBC, Pacific Crest, First Analysis Tilly's Inc TLYS 5/4/12 Goldman Sachs no IPO Goldman Sachs, Merrill Lynch, Piper Jaffray, William Blair, Stifel Micolaus WageWorks Inc WAGE 5/10/12 William Blair yes IPO William Blair, Stifel Nicolaus, JMP, Needham & Company LLC Audience Inc ADNC 5/10/12 Deutsche Bank AG no IPO J.P. Morgan, Credit Suisse, Deutsche Bank, Pacific Crest Ignite Restaurant Group IRG 5/11/12 Credit Suisse no IPO Credit Suisse, Baird, Piper Jaffray, KeyBanc Capital Markets Inc., Lazard, Raymond James Edwards Group EVAC 5/11/12 Barclays Group no IPO - Barclays, Goldman Sachs, Deustche Bank, RBC, Piper Jaffray, Lazard Facebook Inc FB 5/17/12 Morgan Stanley no IPO Morgan Stanley, J.P. Morgan, Goldman Sachs, Merrill Lynch, Barclays, Allen & Company, Citigroup, Deutsche Bank, RBC, Wells Fargo, Blaylock Robert Van LLC, BMO, Cabrera Capital Markets, CastleOak Securities L.P., Cowen and Company, E*TRADE Securities LLC, ServiceNow Inc NOW 6/28/12 Morgan Stanley no IPO Morgan Stanley, Citigroup, Deutsche Bank, Barclays, Credit Suisse, UBS, Pacific Crest, Wells Fargo Exa Corp EXA 6/28/12 Stifel Nicolaus yes IPO - - Stifel Nicolaus, Baird, Canaccord, Needham Five Below Inc FIVE 7/19/12 Goldman Sachs no IPO Goldman Sachs, Barclays, Credit Suisse, Deutsche Bank, Jefferies & Co., UBS Investment Bank, Wells Fargo Kayak Software Corp KYAK 7/19/12 Morgan Stanley no IPO Morgan Stanley, Deutsche Bank, Pacific Crest, Piper Jaffray, Stifel Nicolaus Palo Alto Networks PANW 7/19/12 Morgan Stanley no IPO Morgan Stanley, Barclays, Citigroup, Credit Suisse, Goldman Sachs, Raymond James, UBS Securities Natural Grocers by Vitamin Cottage NGVC 7/24/12 Piper Jaffray no IPO Sun Trust, Piper Jaffray, Canaccord Genuity, William Blair Eloqua, Inc ELOQ 8/1/12 Deutsche Bank yes IPO JP Morgan, Deustche Bank, JMP Securities, Needham & Co., Pacific Crest Trulia Inc TRLA 9/19/12 JP Morgan yes IPO JP Morgan, Deutsche Bank, Needham & Co., RBC Capital Markets, William Blair & Co. Qualsys Inc QLYS 9/28/12 JP Morgan no IPO JP Morgan, Credit Suisse, Pacific Crest, RBC Capital Markets, First Analysis Securities, JMP Securities, Lazard Capital, Robert W Baird Ambarella Inc AMBA 10/9/12 Morgan Stanley yes IPO - Deutsche Bank, Morgan Stanley, Needham & Co., Stifel Nicolaus Shutterstock, Inc SSTK 10/10/12 Morgan Stanley no IPO - Morgan Stanley, Deutsche Bank, Jefferies & Co., RBC Capital, Stifel Nicolaus, William Blair & Co. Workday Inc WDAY 10/11/12 Morgan Stanley no IPO Morgan Stanley, Allen & Co., Goldman Sachs, JP Morgan, Canaccord Genuity Corp, Cowen & Co., JMP Securities, Pacific Crest, Wells Fargo & Co. WhiteWave Foods Co. WWAV 10/25/12 JP Morgan no IPO JP Morgan, Bank of America Merrill Lynch, Credit Suisse, Barclays, Credit Agricole, Morgan Stanley, SunTrust Robinson Humphrey, Wells Fargo & Co. Restoration Hardware RH 11/1/12 Merrill Lynch no IPO 77 67 Bank of America Merrill Lynch, Goldman Sachs, Piper Jaffray, Robert W Baird, Stifel Nicolaus, William Blair & Co. Ruckus Wireless RKUS 11/15/12 Goldman Sachs yes IPO - Goldman Sachs, Deutsche Bank, Morgan Stanley, Craig-Hallum, Needham & Co., Oppenheimer, William Blair & Co.
